DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/12/2022 has been entered.


Information Disclosure Statement
	Initialed and dated copy of Applicant's IDS form 1449, filed 5/12/2022, is attached to the instant Office action.
Response to Amendment
	In the amendment filed 3/8/2022, claims 1, 18, and 19 have been amended. Claims 10 and 11 have been cancelled. Claims 20-22 have been added. The currently pending claims considered below are claim 1-9 and 12-22.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record, Yang et al. (US Publication 2018/0217910 A1), Strauss et al. (US Publication 2017/0277709 A1), and Joshi et al. (US Publication 2020/0192899 A1) teach analogous art to the instant application, that of managing database logs. Yang more specifically teaches providing collection and management of scalable log files for databases. Strauss more specifically teaches performing block allocation for file system objects in data storage systems based on a threshold. Joshi more specifically teaches tracking information about a most recent modification to transaction log files in metadata stored in dynamically updated index files. However, after careful consideration of the claim amendments and response (pages 2-9) filed 3/8/2022, the request for continued examination and IDS form filed 5/12/2022, and the telephone interview held on 2/24/2022, the applicant’s representative specifically pointed out how the claim amendments overcome the prior art of record, particularly the prior art of Yang in view of Strauss and Josh teaching a method of collecting and managing scalable log files that tracks most recent modification information of log files in dynamically updated index files utilized in backup of data, but does not explicitly indicate storing and updating a tracking file indicating a most recently updated portion of database transaction log files and using the tracking file to restore data from a snapshot by iterating through database transaction log files from the most recently updated position of transaction log files until a most recently generated log file is found, as disclosed in independent claim 1 and similarly in independent claims 18 and 19.
The feature of updating and utilizing a tracking file is disclosed in claim 1, that recites “storing and updating a tracking file which comprises an indicator of a portion of the set of database transaction log files to indicate a most recently updated portion of the set of database transaction log files; using the tracking file to restore the data in the database from a snapshot of the database by iterating through the set of database transaction log files from the most recently updated portion of the set of database transaction log files until a most recently generated log file is found.”, and similarly in claims 18 and 19. Consequently, independent claims 1, 18, and 19 and dependent claims 2-9, 12-17, and 20-22 are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANGELINO N GORTAYO whose telephone number is (571)272-7204. The examiner can normally be reached Monday-Friday 7:00am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANGELINO N GORTAYO/Primary Examiner, Art Unit 2168